Citation Nr: 1204645	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 10-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to an increased evaluation for status post fracture of the right tibia and fibula with deformity of the tibia and fibula, currently rated 10 percent disabling. 

3. Entitlement to an increased evaluation for laparotomy scar, currently rated noncompensably (zero percent) disabling. 

4. Entitlement to an increased evaluation for residuals of spleen contusion, currently rated noncompensably disabling. 

5. Entitlement to an increased evaluation for residuals of a mouth injury, currently rated noncompensably disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1970 to August 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board has recharacterized the Veteran's service connection right tibia and fibula fracture increased rating claim to include deformity of the tibia and fibula, to better reflect the nature of the disability as identified upon x-rays associated with an October 1994 VA bones examination for compensation purposes (which deformity was not noted upon most recent VA bones examination for compensation purposes in April 2009). 

All the appealed issues with the exception of the claim for an increased rating for laparotomy scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the entire rating period beginning from February 23, 2009, the Veteran's laparotomy scar did not cover an area or areas totaling 144 square inches or greater, was not painful or unstable, was not adherent to underlying tissue, and did not affect functioning of underlying parts.


CONCLUSION OF LAW

For the entire rating period beginning from February 23, 2009, the Veteran's laparotomy scar has not met the criteria for a compensable rating. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1 , 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

The Veteran was afforded a VCAA notice letter in March 2009, prior to the appealed RO adjudication of the claim for increased rating for laparotomy scar in July 2009. The letter informed him of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claim for an increased rating, as well as informing of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran. He was also then provided with general notice of the evidence required to satisfy the claim for increased rating. Additionally, he was then afforded notice of how disability ratings and effective dates are assigned, by which the RO then effectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO most recently considered the claim by a statement of the case (SOC) in April 2010.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA treatment and evaluation records. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that where Social Security Administration (SSA) disability benefits have been granted, a remand to obtain SSA records is required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records"). The RO made appropriate efforts to obtain SSA records, based on the Veteran's information that a Social Security disability benefits claim had previously been filed. A reply from the SSA in May 2010 informed that any medical records had been destroyed. Hence, there remains no reasonable possibility that such records may be obtained, and hence there is no further duty to assist with regard to these records. The Veteran was duly informed of this unavailability of SSA records by a June 2010 notice letter.

The RO has also informed the Veteran, including in the appealed rating action and by the April 2010 SOC, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded a VA examination for compensation purposes in April 2009 addressing his claimed laparotomy scar. The examination was appropriately followed by review of the claim by the RO in the April 2010 SOC. The VA examination, taken together with records of VA and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The VA examination addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for rating the disorder in question to allow the Board to adjudicate the claim based on informed medical findings and medical judgment. The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition. Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim adjudicated herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for increased rating - that of objective or corroborating evidence of greater disability - was in this case based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.


II. Increased Rating - Laparotomy Scar 

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14. It is, however, possible for a veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code. The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

The rating criteria for skin disorders were revised effective August 30, 2002, and were revised again effective October 23, 2008. 38 C.F.R. § 4.118 (2002 and 2009). Because the Veteran's claim was received in 2009, the most recent rating criteria for scars are applicable. 38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114 ; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering areas of 144 square inches (929 sq. cm.) or greater are rated a maximum 10 percent disabling under Diagnostic Code 7802 (2011). Diagnostic Code 7803 was eliminated effective October 23, 2008, and instead superficial scars that are unstable (as well as those that are painful) receive a compensable rating under Diagnostic Code 7804 effective from that date. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2011). As under the prior code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 , Note (1) following DC 7804 (2011). Unlike prior to October 23, 2008, the newly revised Diagnostic Code 7804 provides for ratings based on multiple unstable or painful scars. One or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2011). 
A zero percent evaluation shall be assigned where the minimum criteria for a 10 percent evaluation under a Diagnostic Code are not met, even where criteria for a zero percent evaluation are not specified in the Diagnostic Code. 38 C.F.R. § 4.31 (2011).

The Veteran has contended that his laparotomy scar is tender, and in the present appeal has claimed entitlement to a compensable evaluation for the scar on that basis. He was accordingly afforded a VA scars examination for compensation purposes in April 2009. The examiner found that the scar was one-by-twenty-two (1 x 22) centimeters, extending from the xyphoid to below the umbilicus; that the scar was hyperpigmented, smooth, flat, and stable; that it was non-adherent to underlying tissue; and that it did not limit motion. While the Veteran complained at the examination of tenderness in the scar, the examiner also reported the Veteran's assertion that the scar was not painful during the examination.

At his August 2011 hearing before the undersigned, the Veteran asserted that his laparotomy scar was tender "a couple of times a month," and that at those times he put a cream on the scar. This report is consistent with the VA examiner's finding that the scar was not painful upon examination. 

The Veteran's assertions are thus consistent with objective clinical findings, and are consistent with other treatment records also not indicating painful scar. In short, the Veteran's laparotomy scar is recognized as tender on occasion, but the preponderance of the evidence is to the effect that this does not rise to a level of sensory neurological disturbance that may be characterized as painful so as to warrant a compensable evaluation on that basis. Accordingly, the Board finds that the preponderance of the evidence is against the an increased rating for the Veteran's laparotomy scar on the basis of painful scar. Diagnostic Code 7804.

The Board has considered other potentially applicable rating criteria, but because the evidence preponderates against the laparotomy scar covering sufficient body area or visible body area, being adherent to underlying tissue, or interfering with functioning, a compensable rating on any of these bases is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. The Veteran or his authorized representative have also not otherwise contended that any of these other bases of rating are factually applicable in this case. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the noncompensable rating assigned by virtue of this decision for laparotomy scar reflects the most disabling this disorder has been since up to a year prior to the February 23, 2009 date of receipt of claim for increase. Thus, the Board concludes that staged ratings for this disorder are not warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran and his authorized representative have not contended, and the evidence does not otherwise show, that a rating on an extraschedular basis is warranted for the Veteran's laparotomy scar. 38 C.F.R. § 3.321(b). 


ORDER

Entitlement to an increased disability rating for laparotomy scar from the noncompensable rating assigned is denied for the entire rating interval beginning February 23, 2009. 


REMAND

The Veteran has asserted that he should be serviced connected for a right hip disorder related to injury sustained in service, when he suffered a compound, comminuted fracture of the tibia and fibula. Service medical records reflect that in service in October 1977 the Veteran was hit by an automobile while on foot, resulting in multiple injuries inclusive of the compound, comminuted fracture of the tibia and fibula.

In service following the accident, the Veteran had prolonged casting and recasting of the right leg due to initial non-healing of fractures. While the Veteran's tibia and fibula were ultimately found to have satisfactorily healed in service, service records also reflect findings of quadriceps atrophy on the right associated with the prolonged casting, as well as ongoing leg pain. Post-service x-rays revealed a drop-off condition of the right tibia, reflecting a residual ridge at the site of the tibia bone fracture union which is visible anteriorly. X-rays findings associated with an October 1994 VA bones examination for compensation purposes note deformity of both the tibia and fibula. The Veteran's in-service right leg injuries and their aftermath present questions whether other conditions of the right lower extremity may be associated with these in-service injuries and their in-service recovery/treatment. 

The Veteran was afforded a VA bones examination in April 2009 to address such associated conditions, inclusive of the Veteran's claimed right hip disorder. However, the examiner appears to have failed to make even the most cursory assessments. The examination report reflects no leg length measurements, no x-rays of the right hip, and no clinical findings at all specific to the right hip. The examiner instead addressed the right knee, opining that the Veteran's disability of the right knee was unrelated to in-service injury, yet providing no rationale for that conclusion. 

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). A medical opinion that contains only data and conclusions cannot be accorded any weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The April 2009 bone examination, for purposes of the right hip disorder claim, is inadequate on these grounds, necessitating a more thorough examination addressing relevant medical questions underlying the right hip disorder claim. 

The appealed claim for an increased rating for status post fracture of the right tibia and fibula also requires the additional VA examination addressing the right lower extremity, because a more contemporaneous examination than the above-noted January 2007 bone examination has not been afforded the Veteran to address his status post fracture of the right tibia and fibula. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Additionally, a more adequate examination is required in this case to rate the status post fracture of the right tibia and fibula, because such residuals are ratable under Diagnostic Code 5262, for impairment of the tibia and fibula, which requires consideration of knee or ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011). Prior VA bone examination x-rays in October 1994 revealed "post-traumatic deformity of the mid to distal tibia and fibula due to old healed fractures." The duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history. Floyd v. Brown, 9 Vet. App. 88, 93 (1995). The most recent VA bones examiner in January 2007 failed to explain his conclusions that the Veteran's right knee disorder were unrelated to his status post fracture of the right tibia and fibula, failed to note resulting deformity of the tibia and fibula, and failed to address the presence or absence of any associated dysfunction of the right ankle. 

The Veteran's service-connected residuals of a mouth injury includes loss of some teeth. The service treatment records also reflect temporomandibular joint difficulties. The Veteran was afforded a VA dental examination in April 2009 to address the nature and extent of any current dental/oral residuals of in-service mouth injury, but the examiner failed to address the extent of impairment as a residual of in-service mouth injury, providing the entirely unsatisfactory opinion, "I cannot resolve this issue without resort to mere speculation." See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes). A further dental examination by a different examiner is in order. 

The Veteran underwent laparotomy in service in for abdominal pain following his in-service accident, and a contusion of the spleen was noted in service records. However, service records fail to indicate whether a splenectomy was performed. Some VA examiners have noted a history of splenectomy following the in-service accident, but fail to indicate how they arrived at that conclusion. Under Diagnostic Code 7706, a minimum rating of 20 percent is assignable for splenectomy. 38 C.F.R. § 4.118, Diagnostic Code 7706 (2011). This rating is not warranted under that code in the absence of splenectomy. Remand is accordingly in order for testing and examination to ascertain whether a splenectomy was performed in service, and to ascertain whether there are any current additional complications. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran again and ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. Also afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Thereafter, afford the Veteran an examination by an orthopedist, to address the nature and severity of his current right tibia and fibula fracture with deformity, and to address the nature and etiology of any current disorder of the right hip. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any indicated tests or studies should be conducted. The examiner should do the following: 

a. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the Veteran's disabilities of the right lower extremity, including right tibia and fibula fracture with deformity, and disabilities impacting the right hip, knee, and ankle. In particular, the examiner should duly note and address the prolonged, repeated casting of the right lower extremity during service for treatment of the right tibia and fibula fracture, associated atrophy or deformity or other changes in that extremity, his history of ongoing pain and dysfunction in the right lower extremity, and any ongoing or precipitated dysfunction in the right hip, knee, ankle, or in right lower extremity functioning as a whole. The examiner should expressly consider pertinent past records in the examination report.
 
b. Following careful review the claims folders and examination of the Veteran, identify all current disability associated with the Veteran's disabilities of the right lower extremity, including right tibia and fibula fracture with deformity, and disabilities impacting the right hip, knee, and ankle. For each current disorder of the right hip, knee or ankle, the examiner must separately explicitly opine whether it is at least as likely as not (at least 50 percent probability) that the disorder is causally related to or is otherwise part and parcel of the Veteran's right tibia and fibula fracture with deformity. For each current disorder of the right hip, knee or ankle, the examiner must separately explicitly opine whether it is at least as likely as not (at least 50 percent probability) that the disorder is otherwise causally related to service. In that regard, the examiner should note the Veteran's past history, including during service, of any disability of these joints. 

c. The examiner's findings and opinions as to symptoms and severity should separately reflect each disorder as a whole and consideration of all relevant evidence, inclusive of statements by the Veteran to the extent these are found to be credible. Address the Veteran's complaints referable to identified disabilities of the right hip, right knee, right ankle, and right tibia and fibula fracture with deformity, and any other relevant evidence. 

d. To the extent possible, for each identified disability of the right hip, right knee, right ankle, and right tibia and fibula fracture with deformity, also address the extent of additional disability or impairment in functioning during episodes of flare-up, and the frequency and duration of these episodes. 

e. Provide findings of range of motion, as appropriate. To the extent feasible, provide an assessment of the amount of functional range of motion lost due to pain or pain-related disability. Specifically, address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Also after completion of Remand instructions 1 and 2, afford the Veteran an examination by an appropriate specialist to address the nature and severity of his service-connected residuals of spleen contusion. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. 

a. The examiner should obtain scans, such as abdominal CT or ultrasound, to definitively ascertain whether the Veteran is asplenic. The results of such scans, including in particular whether the Veteran is asplenic, must be clearly stated on the examination report.

b. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the residuals of spleen contusion. In the examination report, the examiner should expressly consider pertinent past records.

c. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Also after completion of Remand instructions 1 and 2, afford the Veteran a dental/oral examination by a maxillofacial specialist to address the nature and extent of residuals of mouth injury in service, as well as the extent of any temporomandibular joint (TMJ) disability causally related to service. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. 

a. The examiner is asked to provide an assessment of the nature and severity of current maxillofacial disability related to service, which may be related to the Veteran's mouth injury in service in October 1977 when he was hit by an automobile while on foot, or may otherwise be related to maxillofacial disability originating in service.
 
b. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the Veteran's residuals of mouth injury or other maxillofacial disability related to service. In the examination report, the examiner should expressly consider pertinent past records.

c. Upon examination, for each disability of the mouth or jaw identified, the examiner should provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the disability is due to the mouth injury in service, or is otherwise causally related to service. In so doing, the examiner should note treatment in service for mouth injury, as well as treatment and findings for complaints of difficulties with the Veteran's jaw. 

d. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

6. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


